PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/726,304
Filing Date: 5 Oct 2017
Appellant(s): MITTER et al.



__________________
Kate Berezutskaya
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 19 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 14 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 9, 12-14, 17, 20 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taghavi et al. (WO 2011112781, cited on PTO Form 1449) in view of Sessitsch et al. (International Journal of Systemic and Evolutionary Microbiology, 2005, cited on PTO Form 1449), Zinniel et al. (Applied and Environmental Microbiology, 2002) and Uematsu et al. (Ann. Phytopath. Soc. Japan, 1977) as evidenced by Hardoim et al. (PLoS ONE, 2012).
Claims 1-6, 9-10, 12-14, 17, 20 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taghavi et al. in view of Sessitsch et al., Zinniel et al. and Uematsu et al. as evidenced by Hardoim et al. as applied to claims 1-6, 9, 12-14, 17, 20 and 28 above and in further view of Porter et al. (US Patent No. 2932128).
Claims 1-2, 4-6, 9, 13-14 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-8 and 21-27 of copending Application No. 16378506 (USPGPUB No. 20190297897). 



WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The terminal disclaimer filed on November 20 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10271554 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Thus, the rejection of claims 1-2, 4-6, 9, 13-14 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10271554 is withdrawn.


(2) Response to Argument
Appellants argue that (1) the Office action fails to establish a prima facie case of obviousness.  It is argued that to establish a prima facie case of obviousness three basic criteria must be met.  It is argued that the rejection is based on hindsight.  Taghavi et al. teaches a general disclosure of any application method.  Taghavi et al. only specifically teaches introduction through the roots, sprayed on leaves of a plant, coated on seeds or inoculated into the soil.  It is argued that Taghavi et al. does not disclose or suggest which of its application methods lead to colonization of a plant seed.  
Regarding Appellants first arguments, the examiner cannot agree that the rejection is based on hindsight.  Taghavi et al. in claim 14 recites “A method for increasing growth in a plant, the method comprising applying a composition to the plant Enterobacter sp. 638.”  Also claimed is a method for increasing fruit and/or seed productivity in a plant comprising applying the same composition to the plant in an effective amount (claim 28).  Taghavi et al. defines plant as referring to any type of plant such as flower.  The term plant also refers to any part of the plant (paragraph 0033).  While Appellants are correct in that Taghavi et al. provides a general teaching of application to the plant, Taghavi et al. does suggest that application would include application to a flower.  Taghavi et al. just does not exemplify application to the flower.  It is noted that Appellants do not argue that the endophytic microorganisms suggested by Taghavi et al. are not the same as instantly claimed.  Nor do Appellants argue that the concentration of the endophytic microorganisms suggested by Taghavi et al. is different than instantly claimed.  Since Taghavi et al. generally teaches application to the plant which includes flowers, it would appear that Taghavi teaches application of the same microorganisms in the same amount to parts of the plant which are encompassed by the instant claims. Appellants do not argue that there is an unexpected effect with application to the flower, just that the prior art does not expressly teach such application.  Taghavi et al. teaches spraying and expressly teaches spraying onto leaves (paragraph 0064).  While leaves and flowers are not the exact same part of the plant, they are not so different that one skilled in the art would not expect that application to one would not also apply to application to the other especially in light of the teachings that the term plant includes flowers.  With regards to the colonization of the seeds, while Taghavi et al. does not expressly teach this, the examiner is of the position that application of the endophytic microorganisms in the 
Appellants argue that (2) the obviousness rejection should be reversed because the combined art does not disclose or suggest to a person of skill the modifications necessary in order to arrive at the instantly claimed method.  It is argued that even if a person of skill combined the cited references the combined art still does not point a person of skill toward modifications that are necessary in order to arrive at the method according to the pending claims.  It is argued that Uematsu et al. teaches that the 
Regarding Appellants second argument, Appellants are correct in that the only active method steps of the claims are “contacting” at least one flower of a flowering plant in the course of a flowering phase of the flowering plant with the preparation and “obtaining” from that plant the seeds comprising the microorganisms.  As indicated above, Taghavi et al. teaches application of the same endophytic microorganisms in the same amount to the same plants.  The instantly claimed “contacting” step does not exclude application to parts of the plant in addition to the flower.  The recitation “whereby the inoculant endophytic microorganisms enter the flowering plant via the at least one flower and are conveyed to an interior of at least one seed produced by the flowering plant” does not further limit the active method step(s) defined by the claim, namely contacting.  "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas  Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). Note MPEP 2111.04.  As established above Taghavi et al. teaches application to the plant which includes the whole of the plant.  The additionally cited references Zinniel et al., Uematsu et al. and Hardoim et al. are utilized to establish that one skilled in the art would expect that application to the plant would result in the inoculation of the seeds rebutting Appellants argument that there was not a reasonable expectation of success.  The pathway the microorganism utilized to enter the plant and inoculate the seeds is neither claimed nor required by the claims.  The claims require contacting the flower with the preparation and obtaining the seeds.  The same contacting step is suggested by the cited prior art.  There is nothing in the instantly claimed contacting step that distinguishes the instantly claimed contacting from the prior art.  Thus application of the same preparation to the whole of the plant would necessarily result in the same results achieved by the instantly claimed method.  
	Appellants argue that (3) that they have clearly laid out that it is unexpected that method in which a flower of a flowering plant is contacted with the preparation of endophytic microorganisms conveys the endophytic microorganisms to the interior of a seed.  It is argued that the Examiner argues that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.  However, the Office action does not establish it was known in the art that preparation can be applied to the flowers.  

	Appellants argue that (4) Porter is for seeds and thus does not remedy any of the deficiencies of Taghavi et al., Zinniel et al., or Uematsu et al. The combined prior art does not teach application to the flower with the expectation that the microorganisms would inoculate the seeds.
	Regarding Appellants fourth argument, the instant claims require a seed impregnation step.  Porter is utilized to establish that such a step is obvious.  Since Appellants arguments with respect to Taghavi et al., Zinniel et al. and Uematsu et al. are not persuasive for the reasons set forth above, the rejection further in view of Porter et al. is also not persuasive.  

Respectfully submitted,
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        March 2 2021

Conferees:
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                        
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.